DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-14 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castro-Perez, et al (U.S. Patent Application Publication 2011/0095176 A1).
Regarding claim 1, Castro-Perez discloses a method for controlling mass filtering of polyatomic ions in an ion beam passing through an inductively coupled plasma mass spectrometer (ICP-MS), comprising:
	Determining polyatomic ion mass data representative of the exact mass of a polyatomic ion having a target isotope (paragraphs 0089, 0121, 0130);

	Regarding claim 2, Castro-Perez discloses wherein the polyatomic ion mass data comprises the exact mass of the polyatomic ion having the target isotope (paragraph 0050).
	Regarding claims 3 and 4, Castro-Perez discloses searching mass spectral data, implying the storing and accessing in memory of polyatomic ion mass data (see, e.g., paragraphs 0121-0122).
	Regarding claim 5, Castro-Perez discloses wherein the determining comprises calculating the exact mass of the polyatomic ion having the target isotope (paragraph 0089).
	Regarding claim 8, Castro-Perez discloses wherein the ICP-MS comprises a triple quadrupole ICP-MS having first and second mass analyzers  controlled to filter ion masses (paragraph 0132), and the first control signal is output to the second mass analyzer to control one or more voltage signals applied to the second mass analyzer (paragraph 0095).
	Regarding claim 9, Castro-Perez discloses wherein the ICP-MS comprises a single quadrupole ICP-MS having a mass analyzer, and the first control signal is output to the mass analyzer to control mass filtering of the ion beam passing through the mass analyzer (paragraph 0030).
Regarding claim 10-14 and 17-19, except for the recitation of a user interface (disclosed by Castro-Perez at paragraph 0129 (Metabolynx browser)), claims 10-14 are drawn to the apparatus for performing the method of claims 1-5, 8 and 9, and the same rejections apply mutatis mutandis.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro-Perez in view of Hunt, et al (U.S. Patent 4,136,280).
Regarding claims 6 and 15, Castro-Perez discloses the method of claim 1 and system of claim 11, but fails to teach performing a table look up to determine the exact mass of the polyatomic ion having the target isotope; however, Hunt teaches that exact masses can be looked up in published tables for easy determination of the elemental composition of a sample.
.
Allowable Subject Matter
Claim 20 is allowed.
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach storing mass deviation correction data based on a target isotope and a cell gas used in the ICP-MS to form the polyatomic ions in the ion beam.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        03 June 2021